Citation Nr: 0728817	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  99-08 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the feet and ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to May 
1984.

In a rating decision dated in May 1992, the Regional Office 
(RO) denied the veteran's claims for service connection for 
an acquired psychiatric disability and for arthritis of the 
feet and ankles.  Following the receipt of additional service 
medical records, the RO again denied these claims in a June 
1992 rating action.  The veteran was notified of this 
determination and of his right to appeal by a letter dated in 
June 1992.  He did not perfect an appeal.  By rating action 
dated in December 1995, the RO concluded that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a bilateral foot disability.  The 
veteran was notified of this decision and of his appellate 
rights in a January 1996 letter.  

In a November 1996 rating action, the RO again concluded that 
new and material evidence had not been submitted to reopen a 
claim for service connection for polysubstance abuse and a 
personality disorder, as well as for arthritis of the feet 
and ankles.  In a January 1997 statement, the veteran's 
representative noted that the veteran had contacted his 
office regarding the RO's most recent decision.  He stated 
that "[u]pon review of [the veteran's] claims folder, it is 
revealed the [Rating] Board's determination of November 6, 
1996 continued to deny service connection for nervous 
condition and arthritis of the feet and ankles.  Further 
evidenced are previous denials since 1992.  However, this 
service takes exception to these determinations as they were 
based on very limited service medical records."  Although 
there is a notation on this statement, apparently written by 
someone at the RO, that it is not a notice of disagreement, 
its language is sufficiently clear that it must be recognized 
as being one.  Thus, the November 1996 rating decision did 
not become final, inasmuch as the RO failed to issue a 
statement of the case following the receipt of a notice of 
disagreement.  

The issue of entitlement to service connection for an 
acquired psychiatric disability on the merits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  A June 1992 rating decision denying service connection 
for a psychiatric disability was not appealed.

2.  The evidence received since the June 1992 determination, 
considered in conjunction with the record as a whole, is not 
cumulative of the evidence previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for an 
acquired psychiatric disability.

3.  By rating decision dated in June 1992, the RO denied 
service connection for arthritis of the feet and ankles.  The 
veteran was notified of this decision and of his right to 
appeal, but a timely appeal was not filed.

4.  By rating decision dated in December 1995, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
bilateral foot condition.  The veteran was notified of this 
decision and of his right to appeal, but a timely appeal was 
not filed.

5.  The evidence added to the record since the June 1992 and 
December 1995 determinations is cumulative of the evidence 
previously considered, does not contribute to a more complete 
picture of the veteran's claim, and is not so significant 
that it must be considered in order to decide fairly the 
merits of the claim for service connection for a bilateral 
foot and ankle disability, to include arthritis.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim 
for entitlement to service connection for an acquired 
psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).

2.  The RO's decision of June 1992, which denied service 
connection for a bilateral foot and ankle disability, to 
include arthritis, and the December 1995 rating action that 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
bilateral foot disability, are final.  38 U.S.C.A.§ 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).

3.  The evidence received since the June 1992 and December 
1995 rating decisions is not new and material to reopen the 
veteran's claim for service connection a bilateral foot and 
ankle disability, to include arthritis.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Recently, the Court issued a decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In that decision, the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court further 
stated that the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In a June 2006 letter, the RO provided notice to the veteran 
regarding the basis for the prior denial of service 
connection, as well as what information and evidence 
constitutes new and material evidence, what information and 
evidence is needed to substantiate the claim for service 
connection, what information and evidence must be submitted 
by the veteran, and what information and evidence will be 
obtained by VA.  This letter also advised the veteran of the 
evidence needed to establish a disability rating and 
effective date.  The case was thereafter readjudicated in 
March 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's available service medical records, service 
personnel records, post service medical records, and reports 
of VA examination.  The RO attempted to obtain Social 
Security Administration records, however response from that 
agency indicates no records are available.  Thus, further 
efforts to obtain such would be futile.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, in light of the favorable determination below with 
respect to whether new and material evidence has been 
received to reopen a claim for service connection for an 
acquired psychiatric disability, any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Most of the veteran's service medical records are not 
available.  In cases such as these, the VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Court has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources.  Washington v. Nicholson, 19 Vet. App. 362-369-71 
(2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  In a letter dated April 1997, the RO advised the 
veteran that the service department had been unable to locate 
his original service medical records.  He was advised to 
submit any service medical records in his possession, as well 
as other evidence that could establish his claim for service 
connection.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
a claim for service connection for an acquired psychiatric 
disability and for arthritis of the ankles is the RO's June 
1992 determination.  The last final denial of the claim for 
service connection for a disability of the feet, to include 
arthritis, is the December 1995 rating action.  Therefore, 
the Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since these determinations.  In 
order to do so, the Board will summarize the evidence that 
was of record pertaining to the claims at the time of the 
last final decision, and the evidence presented subsequently.  
The prior evidence of record is important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.

	I.  Acquired psychiatric disability 

The evidence of record at the time of the June 1992 decision 
included the available service medical records.  The report 
of medical history in December 1983, in conjunction with the 
separation examination, revealed that the veteran stated he 
had a history of frequent trouble sleeping and depression or 
excessive worry.  He denied memory loss or nervous trouble.  
A psychiatric evaluation on the separation examination in 
December 1983 was normal.  

A VA psychiatric examination was conducted in February 1992.  
The veteran related that he had been kicked out of service 
for doing drugs.  It was also noted that the veteran had a 
disagreement with management at his job.  A mental status 
evaluation revealed that the veteran was very tense, and 
guarded with some information.  His mood was easily 
irritable, and he claimed he lost his temper very easily.  
The diagnosis was that there was no major mental illness, no 
evidence of a mental disorder.  

The RO denied the veteran's claim in June 1992 essentially on 
the basis that a psychiatric disability was not demonstrated 
by the evidence of record.  The additional evidence includes 
service medical records, to include personnel records, and VA 
medical records.  A mental health clinic noted dated March 
1983 reflects that a Master Sergeant (not the veteran) 
indicated that he was informed what had occurred the previous 
night.  It was reported that the veteran had been put in 
"TAQ" to avoid further conflicts with his wife.  Later that 
month, it was reported that the veteran had been having 
marital problems for a long time.  The veteran had confronted 
his wife.  It was stated that the veteran sounded angry and 
frustrated, according to the Master Sergeant.  

Another entry dated in March 1983 discloses that the veteran 
had been referred for evaluation of a positive urinalysis for 
THC which had been obtained the previous month, following a 
domestic incident between the veteran and his wife.  Physical 
and verbal assault charges had been filed against the veteran 
by his wife, but these were subsequently dropped.  

The veteran was hospitalized in a VA facility from October to 
November 1994.  He complained of feeling depressed and 
suicidal.  The diagnoses on discharge were polysubstance 
abuse; organic mood disorder; rule out depressive disorder, 
not otherwise specified; and personality disorder, not 
otherwise specified.

A VA psychiatric examination was conducted in May 1998.  The 
veteran reported that he had a domestic altercation in 
February 1982 and a urinalysis at that time was positive for 
marijuana.  He asserted that the drug usage was due to his 
marital conflict which induced a depressive reaction. 
Following a mental status evaluation, the diagnoses were 
major depression with psychotic features; alcohol dependence; 
cannabis dependence; and personality disorder, not otherwise 
specified, with paranoid features.  The examiner commented 
that the veteran manifested a chronic depressive disorder 
which was independent of, but intensified by, his substance 
abuse.  He added that psychotic features might have been 
present in the past, but were controlled with medication.  
Finally he concluded that the onset of symptoms was during 
service, but was not a direct result of stressors associated 
with military functioning.  

The Board also notes that a VA psychologist related in a May 
1998 statement that the veteran had been treated since 1996.  
He said that the veteran was treated for a chronic depressive 
condition.  He added that he had reviewed documents 
associated with the veteran's service, in particular, 
documents describing certain difficulties and incidents 
surrounding his discharge from service.  Given his history 
since service, it seemed possible that the veteran had begun 
to manifest certain signs of his impending depression near 
the close of service.  Thus, it seemed possible that the 
onset of his depression at that time might have been at least 
partially responsible for the behaviors and incidents that 
led to his eventual discharge.  

The additional evidence clearly demonstrates that an acquired 
psychiatric disability has been documented following service, 
and there is medical evidence relating it to service.  This 
evidence is clearly new in that it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, that is, 
whether the veteran's psychiatric disability is related to 
service.  This evidence is of such significance that it must 
be considered in order to fairly adjudicate the claim.  Thus, 
the evidence relates to a previously unestablished fact and 
provides a more complete picture of the circumstances 
concerning the veteran's claim.  The Board concludes that new 
and material evidence has been submitted and, accordingly, 
the claim for service connection for an acquired psychiatric 
disability is reopened.

	II.  Arthritis of the feet and ankles

The evidence of record at the time of the June 1992 rating 
decision included the available service medical records.  
Although the veteran reported a history of foot trouble, a 
clinical evaluation of the feet and lower extremities on the 
separation examination in December 1983 was normal.  

The veteran was examined by the VA in February 1992, and 
reported that he had developed pain in both feet in service.  
He claimed that a doctor told him in service that his boots 
were the problem and he recommended that the veteran wear 
another type of boot.  The veteran related, however, that he 
was unable to afford the other boot.  An examination revealed 
mild tenderness along the outer aspect of both feet.  The 
feet appeared to be grossly abnormal by appearance.  X-ray 
studies of the ankles revealed degenerative changes; X-ray 
studies of the feet disclosed degenerative changes on the 
right with slight hypertrophic spurring, and some 
hypertrophic changes on the left.  The pertinent impression 
was painful feet, rule out mild pes planus.  

The RO originally denied service connection for bilateral 
foot and ankle disabilities in May 1992, noting the findings 
on the February 1992 VA examination.  It was stated that 
arthritis of the feet and ankles were not shown in service or 
within one year thereafter.  The June 1992 rating decision, 
issued following the receipt of the separation examination, 
confirmed and continued the denial.  

By rating action dated in December 1995, the RO concluded 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a bilateral foot 
condition.  It was indicated that the evidence made no 
reference to a disability of the feet.

The additional evidence includes VA medical records.  The 
veteran was seen in the podiatry clinic in January 1992 for 
bilateral foot pain.  He reported that the pain had been 
present since 1973.  Following an examination, the assessment 
was extensor digitorum brevis tendonitis bilaterally, right 
greater than left.  When he was again seen in the podiatry 
clinic approximately two months later, there was pain on 
palpation of the dorsolateral feet.  There was throbbing pain 
on the lateral aspect of the feet on plantar flexion, 
dorsiflexion, inversion, and eversion.  It was indicated that 
CT scans showed no changes consistent with the veteran's 
complaints.  The assessment was possible aggravation due to 
non-supportive shoe gear.  In December 1998, the veteran 
complained of right ankle swelling since that morning.  The 
assessment was right ankle osteoarthritis.  

The fact remains that there is no competent medical evidence 
demonstrating a bilateral foot or ankle disability that is 
related to service.  The Board finds that the additional 
evidence, considered in conjunction with the record as a 
whole, is merely cumulative and does not relate to the basis 
for the prior final denial.  

Significantly, there is no competent medical evidence 
establishing that the any current bilateral foot and ankle 
disability was present in service, or that arthritis was 
documented within one year following the veteran's discharge 
from service.  The medical records submitted since the final 
rating actions merely reflect treatment for foot and ankle 
complaints many years after service.  As such, the deficiency 
noted as the basis for the prior final denial remains 
unestablished.  There is no medical evidence suggesting a 
bilateral foot and ankle disability was present in service.  
In this regard, the Board observes that abnormalities of the 
feet and ankles were shown on the VA examination conducted in 
February 1992.  Thus, the additional evidence merely confirms 
the existence of such disabilities.  The Board concludes, 
therefore, that the evidence is not new and material, and the 
claim for service connection for a bilateral foot and ankle 
disability is not reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for an acquired psychiatric 
disability and, to this extent, the appeal is granted.

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot and ankle disability, to include arthritis, 
the appeal is denied.


REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for a psychiatric 
disability.  

In light of the evidence discussed above, the Board finds 
that a nexus opinion following claims file review is needed 
to adequately address the merits of the 
claim for service connection for an acquired psychiatric 
disability.  38 C.F.R. § 3.159(c)(4).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for an acquired psychiatric 
disability since his separation from 
service.  After securing the necessary 
authorizations for release of this 
information, attempt to obtain copies of 
all treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.  
Current treatment records from the New 
York VAMC dating since November 2006 
should also be obtained.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any acquired 
psychiatric disability.  The claims 
folder must be made available to and 
reviewed by the examiner for review in 
conjunction with the examination.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  The examiner is requested 
to provide an opinion concerning whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran's current acquired psychiatric 
disability is related to service.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished.  

3.  Following completion of the above, 
review the evidence and determine whether 
the veteran's claim may be granted.  If 
not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


